Citation Nr: 1423723	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to death pension benefits. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to service connection for cause of the Veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.
  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1982, and from July 1986 to August 1998.  He died in August 2007.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Regional Office (RO) in Chicago, Illinois.

The Board notes that, in addition to the paper claims file, there exist paperless electronic files in Virtual VA as well as the Veterans Benefits Management System (VBMS).  The Informal Hearing Presentation is located in Virtual VA and the remaining documents in Virtual VA are duplicative of those in the paper claims file.  The VBMS file is presently empty.   

The issues of entitlement to cause of death and DIC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence does not establish that the appellant's income is within the income limits set for a surviving spouse with one dependent. 

2.  At the time of his death, the Veteran did not have a pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. § 3.23, 3.158, 3.271, 3.272 (2013).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice should be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Here, the appellant was notified in December 2007, prior to the initial denial of her claims, of the evidence and information necessary to establish entitlement to death pension and accrued benefits; as well as the responsibilities of VA and the appellant in obtaining or providing such information.  With respect to the Dingess requirements, the appellant was not provided with notice of the types of evidence necessary to establish a disability rating or effective date for the accrued benefits claim on appeal.  However, there is no prejudice in issuing a final decision because there is no legal basis for an accrued benefit claim.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Further, with respect to the claim for death pension benefits, in April 2008, the RO again advised the appellant that she needed to submit the requisite financial information and that she should submit it no later than December 2010.  To date, the appellant has not submitted any documentation regarding her income.  The Board notes that the duty to assist in the development and the adjudication of claims is not a one-way street.  If an appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Considering that the appellant was advised, twice, to submit documentation regarding her income and she has not done so, the Board finds that a remand to obtain such information would be futile.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis
 
      a.  Death Pension

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The appellant's claim for death pension benefits was denied because she did not provide requested clarification as to her income.  See also 38 C.F.R. § 3.158 (where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned).

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  However, death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.

An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits.

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In her November 2007 formal claim for death pension, the appellant did not complete the portions regarding her income and, instead, drew lines in the form of an "x" over those portions of the application form.  In April 2008, the RO asked the appellant to submit a completed Improved Pension Eligibility Verification Report for surviving spouse with a child, enclosing VA Form 21-0519s in its letter to her, but the record does not reflect that she submitted the completed Form 21-0519s or otherwise responded to the letter.  The RO instructed the appellant to submit the financial information no later than December 2010.  To date, the appellant has not submitted the requested information.  Thus, the Board finds that the appellant has effectively abandoned the claim.  See 38 C.F.R. § 3.158 (where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned).

Under these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).

      b.  Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The appellant has not made any specific contentions regarding entitlement to accrued benefits.  The claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to the Veteran's death, but not adjudicated.  Therefore, the Board finds that there was no pending claim at the time of the Veteran's death.  Because he had no claims pending at the time of his death, and there is no indication that he had unpaid benefits at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.





REMAND

With respect to the remaining issues on appeal, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  

The appellant seeks to establish entitlement to service connection for the cause of the Veteran's death as well as entitlement to DIC benefits under 38 U.S.C.A. § 1151.  She contends that the Veteran had a heart disorder in service and that his death was thus directly related to his service.  Alternatively, she claims entitlement under 38 U.S.C.A. § 1151, alleging that VA negligence, or similar instance of fault, in caring for the Veteran's heart disorder caused him to have the fatal myocardial infarction.  A death certificate shows that the Veteran died in August 2007, and that the immediate cause of his death was myocardial infarction.  

The RO obtained VA medical opinions in April 2008 and January 2011 with respect to both claims.  Unfortunately, both of the VA medical opinions offered are inadequate as they do not contain rationale for the stated opinions.  Thus, additional VA opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  Further, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the present case, a service chest X-ray dated in March 1998 reveals a "borderline enlarged cardiac silhouette."  An electrocardiogram also completed in March 1998 noted a "left atrial enlargement" and nonspecific T-wave abnormality.  Laboratory findings dated in December 1991, October 1996 and February 1998 noted high cholesterol.  Also, a September 1996 report of medical examination recommended that the Veteran undergo a consult with a dietician.  In October 1996, the Veteran was instructed to comply with a cardiac diet class and warned of the relationship between cholesterol and heart disease.  Additionally, the March 1998 separation examination noted rule out COPD.  A pulmonary function test was obtained, but the interpretation of the results was not provided.

The Veteran initially filed a claim for service connection of a heart condition immediately following service but the claim was denied in March 1999 for a lack of current disability.  A November 1998 VA examination report indicated that the Veteran reported that he had no history of angina, dyspnea, fatigue, dizziness, syncope, myocardial infarction, hypertension, or heart failure.  

Post-service VA treatment records consistently noted high cholesterol.  The appellant contends that the Veteran's treatment of right arm numbness in May 2000 may have been a cardiac symptom.  Other outpatient treatment records dated in May 2000 and August 2000 indicate that the Veteran was advised to change his diet to lower his cholesterol level.  An August 2001 VA outpatient treatment record prescribed Viagra for erectile dysfunction.  The Veteran was treated for chest pain, by VA, in October 2002.  Subsequent VA outpatient treatment records indicate complaints of chest pain as well as impressions of hypertension.  An electrocardiogram dated in May 2006 showed a sinus rhythm with an ST-T abnormality which the cardiologist noted is suggestive of an inferior posterolateral myocardial infarction.  The May 2006 cardiologist also noted that the Veteran had a high likelihood of having coronary artery disease.   

The RO requested and obtained VA medical opinions from Dr. D. in April 2008 and January 2011.  With respect to direct service connection, in April 2008, Dr. D. noted that the "borderline, questionable cardiac enlargement" on the 1998 chest X-ray "did not materially contribute [to] or accelerate the Veteran's death."  In a January 2011 addendum opinion, Dr. D. noted that the Veteran's abnormal electrocardiogram in March 1998 was mild with no specific ST changes and "one chest X-ray demonstrated [sic] mild cardiac enlargement is not enough to establish that the Veteran had cardiac disease while in service."  Dr. D. noted that the Veteran did have high lipid levels in service and was referred for preventive care.  Dr. D. also noted that the first time symptoms of ischemic heart disease were noted was during the Veteran's visit to a VA emergency room in 2002.  

With respect to the claim for DIC under 38 U.S.C.A. § 1151, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC compensation, shall be awarded the same manner as if the additional disability or death were service connected.  It is further provided that the proximate cause of the disability or death was (A) the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment or, (B) the disability or death must be proximately caused by an event not reasonably foreseeable.

In this case, the Veteran received all of his treatment at VA.  The appellant contends that VA did not properly, or timely, treat the Veteran's heart disorder given the symptoms and/or risk factors of a heart disorder noted in service and post-service.  Further, the appellant argues that VA should not have prescribed Viagra for the Veteran given his heart condition.  

In the January 2011 VA medical opinion, Dr. D., opined that the Veteran's death was less likely than not related to VA treatment and that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  No rationale for the opinion was expressed. 

As noted above, both of the VA medical opinions offered by Dr. D. are inadequate as they do not contain rationale for the stated opinions.  Thus, additional VA opinions are required.  See Barr, 21 Vet. App. at 312.  Also of note, the opinions offered by Dr. D. are handwritten.  For the sake of clarity, any future opinion should be typed.  

Further, in her April 2009 correspondence, the appellant referenced medical journal articles regarding T-wave abnormalities as predictors of cardiovascular events as well as ST-T abnormalities and their association with increased long-term risk of mortality.  As the Veteran's records indicate similar abnormalities, these medical journal references and contentions should be considered in any opinion offered on Remand. 

Finally, proper notice for a DIC claim must include a statement of any conditions for which the Veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Here, the letters dated in November 2007 and January 2008 did not include the statement of any conditions for which the Veteran was service-connected at the time of death.  In actuality, at the time of his death, the Veteran was service-connected for eczema, with a 60 percent disability rating; lumbar strain, with a 20 percent disability rating; tinnitus, with a 10 percent disability rating; and noncompensable residuals of a fracture of the 3rd and 4th metatarsals on the left and right feet, respectively, as well as noncompensable bilateral hearing loss and noncompensable scars.  Additionally, the notice letters did not contain notice with respect to the degree of disability rating and effective date of a disability rating as required under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, on remand, the Board finds that the RO must issue corrective notice to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant corrective notice which advises her that, during his lifetime, the Veteran had been service-connected for eczema, lumbar strain, tinnitus, residuals of a fracture of the 3rd and 4th metatarsals on the left and right feet, respectively, bilateral hearing loss and scars.  Also advise her of the notice elements regarding the degree of disability rating and effective date of a disability rating as required under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Upon completion of the above, forward the claims folder to an appropriately qualified medical doctor to provide opinions on the following questions.  Based on review of the claims file:

a) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran manifested a cardiopulmonary disorder during active service or within one year of service discharge in August 1998, to include consideration of potential diagnoses of coronary artery disease and/or pulmonary disease in light of service treatment records reflecting complaint of right arm numbness in 1994, high risk factors for coronary artery disease, the abnormal electrocardiogram and chest x-rays upon separation, the results from a March 1998 pulmonary function test and the relative date of onset of coronary artery disease after service, including the significance of the report of right arm numbness in May 2000 and chest pain in 2002; 

b) is it at least as likely as not (50 percent or greater degree of probability) that any disease or disability incurred in or aggravated by service caused or substantially contributed to the Veteran's fatal myocardial infarction; 

c) is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's death was due to, the result of, or was hastened by VA care (or lack thereof) due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA, to include consideration as to whether a prescription of Viagra was appropriate for the Veteran's underlying medical conditions and whether VA properly treated coronary artery disease which may have been manifested as early as 2002 (see VA opinion dated July 2011) or earlier; Or, 

d) is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's death was proximately caused by an event not reasonably foreseeable?

The reviewing physician is advised that the "proximate cause" is the action or event that directly caused the death, as distinguished from a remote contributing cause.  The reviewing physician is also advised that "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault" may be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

Rationale must be provided for any opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


